NUMBER 13-21-00344-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


                                IN RE KAPPMEYER


                       On Petition for Writ of Mandamus.


                                       ORDER
             Before Justices Benavides, Longoria, and Tijerina
                             Order Per Curiam

      On October 11, 2021, relators Christopher S. Kappmeyer and Roxana P.

Kappmeyer filed a petition for writ of mandamus through which they assert that the trial

court erred by requiring the relators to join and serve all property owners in Units-1-5 of

Key Allegro Estates in the underlying lawsuit. Relators have also filed an opposed motion

to stay the trial court’s September 21, 2021 order, and other trial court proceedings,

pending resolution of this petition for writ of mandamus.
       The Court, having examined and fully considered the motion to stay, is of the

opinion that it should be granted. Accordingly, we grant the motion to stay and we order

all trial court proceedings, including the September 21, 2021 order, to be stayed. See

TEX. R. APP. P. 52.10(b) (“Unless vacated or modified, an order granting temporary relief

is effective until the case is finally decided.”).

       The Court requests that the real party in interest, Key Allegro Canal and Property

Owners’ Association, a Texas nonprofit corporation, or any others whose interest would

be directly affected by the relief sought, file a response to the petition for writ of mandamus

on or before the expiration of ten (10) days from the date of this order. See id. R. 52.2,

52.4, 52.8.

                                                                         PER CURIAM


Delivered and filed on the
14th day of October, 2021.




                                                2